SCIRICA, Circuit Judge,
concurring.
I fully concur in the Court’s opinion. I write separately to address this case in the wider context of the evolving law on settlement classes.
Ever since the Supreme Court’s landmark decisions in Amchem Products Inc. v. Windsor, 521 U.S. 591, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997) and Ortiz v. Fibreboard Corp., 527 U.S. 815, 119 S.Ct. 2295, *334144 L.Ed.2d 715 (1999), one of the most vexing questions in modern class action practice has been the proper treatment of settlement classes, especially in cases national in scope that may also implicate state law. Grounded in equitable concepts of structural and procedural fairness for absent plaintiffs — competent and conflict-free representation, fair allocation of settlement, absence of collusion — Amchem and Ortiz set down important standards and guidelines for settlement classes.1
Despite initial uncertainty the opinions might pose formidable obstacles for settling massive, complex cases, this has not, for the most part, proved to be the case. Nonetheless, class settlement in mass tort cases (especially personal injury claims) remains problematic, leading some practitioners to avoid the class action device— most prominently in the recent $4.85 billion mass settlement of 50,000 claims arising out of use of the drug Vioxx. In fact, some observers believe there has been a shift in mass personal injury claims to aggregate non-class settlements. “The Zyprexa and Ephedra settlements, as well as the more recent Guidant and Vioxx settlements, suggest that the MDL process has supplemented and perhaps displaced the class action device as a procedural mechanism for large settlements.” Thomas E. Willging & Emery G. Lee III, From Class Actions to Multidistrict Consolidations: Aggregate Mass-Tort Litigation after Ortiz, 58 U. Kan. L.Rev. 775, 801 (2010); see also Thomas E. Willging & Shannon R. Wheatman, Attorney Choice of Forum in Class Action Litigation: What Difference Does It Make?, 81 Notre Dame L.Rev. 591, 636 tbl. 12 (2006) (presenting evidence that, in sample, 41% of cases denied class certification ended in non-class settlement). This is significant, for outside the federal rules governing class actions,2 there is no prescribed independent review of the structural and substantive fairness of a settlement including evaluation of attorneys’ fees, potential conflicts of interest, and counsel’s allocation of settlement funds among class members.3
Because of the pivotal role and ensuing consequences of the class certification decision, trial courts must conduct a “rigorous analysis” of Rule 23’s prerequisites. Wal-Mart Stores, Inc. v. Dukes, — U.S.-, 131 S.Ct. 2541, 2551-52, 180 L.Ed.2d 374 *335(2011); In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 315-21 (3d Cir.2008); In re Initial Pub. Offerings Secs. Litig., 471 F.3d 24, 31-42 (2d Cir.2006).4 The same analytical rigor is required for litigation and settlement certification, but some inquiries essential to litigation class certification are no longer problematic in the settlement context. A key question in a litigation class action is manageability— how the case will or can be tried, and whether there are questions of fact or law that are capable of common proof. But the settlement class presents no management problems because the case will not be tried. Conversely, other inquiries assume heightened importance and heightened scrutiny because of the danger of conflicts of interest, collusion, and unfair allocation. See Amchem, 521 U.S. at 620, 117 S.Ct. 2231 (“[OJther specifications of the Rule [23] — those designed to protect absentees by blocking unwarranted or overbroad class definitions — demand undiluted, even heightened, attention in the settlement context.”).
In conducting a “rigorous analysis” under Rule 23, lower courts have applied the strictures laid down in Amchem and Ortiz, and added some of their own. So far, the developing jurisprudence appears to have justified the judgment of the Judicial Conference’s Committee on Rules of Practice and Procedure and Advisory Committee on Civil Rules to defer consideration of a variant rule for settlement class actions.
Rule 23(a) sensibly provides that every certified class must share common questions of law or fact. For (b)(3) classes, common questions must predominate over individual questions, claims must be typical, and the class action device must be superior to other available methods for fairly and efficiently adjudicating the controversy. Naturally, there is some overlap in the requirements for commonality, typicality, and predominance — all of which must be shown.
Commonality for a settlement class should be satisfied under the standard for supplemental jurisdiction first set forth in United Mine Workers of America v. Gibbs, 383 U.S. 715, 725, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), allowing joinder of claims deriving from a common nucleus of operative fact. See also Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., — U.S. -, 130 S.Ct. 1431, 1443, 176 L.Ed.2d 311 (2010) (Scalia, J., plurality opinion) (“A class action, no less than traditional joinder (of which it is a species), merely enables a federal court to adjudicate claims of multiple parties at once, instead of in separate suits.”). Variation in state law should not necessarily bar class certification. The focus in the settlement context should be on the conduct (or misconduct) of the defendant and the injury suffered as a consequence. The claim or claims must be related and cohesive and should all arise out of the same nucleus of operative fact. The “common contention, moreover, must be of such a nature that it is capable of classwide resolution — which means that determination of its truth or falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.” Dukes, 131 S.Ct. at 2551. The interests of the class members should be aligned.
*336The nature of the predominance analysis reflects the purpose of the inquiry, which is to determine whether “a class action would achieve economies of time, effort, and expense, and promote ... uniformity of decision as to persons similarly situated, without sacrificing procedural fairness or bringing about other undesirable results.” Amchem, 521 U.S. at 615, 117 S.Ct. 2231 (quoting Fed.R.Civ.P. 23 advisory committee note). This is important even though, in the settlement context, a court need not worry about the challenge of litigating the claims to a verdict in a single proceeding. If the class presented a grab-bag of unrelated claims, a trial court would be unable to ensure that absent class members’ interests were protected. The question, then, is what kind of common issues a settlement class must share to satisfy commonality and predominance.
In certain areas, such as antitrust, common issues tend to predominate because a major focus is the allegedly anticompetitive conduct of the defendant and its downstream effects on plaintiffs. See In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, 268 (3d Cir.2009). Commonality and predominance are usually met in the antitrust settlement context when all class members’ claims present common issues including (1) whether the defendant’s conduct was actionably anticompetitive under antitrust standards; and (2) whether that conduct produced anticompetitive effects within the relevant product and geographic markets. See id. at 267.
Even when a settlement class satisfies the predominance requirement, the inclusion of members who have a questionable chance of a favorable adjudication may present fairness concerns that demand the district court’s attention. Trial courts must enforce the Rule 23(a) and (b) requirements in order to obtain a “structural assurance of fair and adequate representation for the diverse groups and individuals affected.” Amchem, 521 U.S. at 627, 117 S.Ct. 2231. In discharging this responsibility, district courts have a number of ways to address fairness concerns.5 Due to the context-specific nature of these judgments, district courts should be afforded a broad ambit of discretion.
For viable settlement classes, Amchem and Ortiz made clear that expediency could not negate the requirements of Rule 23, which serve to protect absent class members. See Amchem, 521 U.S. at 621, 117 S.Ct. 2231 (“Subdivisions (a) and (b) [of Rule 23] focus court attention on whether a proposed class has sufficient unity so that absent members can be fairly bound by decisions of class representatives. That dominant concern persists when settlement, rather than trial, is proposed.”). The principal danger of collusion *337lies in the prospect that class counsel, induced by defendants’ offer of attorneys’ fees, will “trade away” the claims of some or all class members for inadequate compensation. There is also the possibility that a settlement will not serve the interests of all of the class members, which may be in tension. In Amchem, for instance, the Court concluded the settlement was not demonstrably fair-there was insufficient allocation to asbestos claimants who were seriously injured (e.g. mesothelioma) and insufficient protection of non-impaired plaintiffs. 521 U.S. at 625-28, 117 S.Ct. 2231. The Court worried that the claims of the exposure-only class members were being released without adequate protection. IcL; see also In re Prudential Ins. Co. of Am. Sales Practice Litig., 148 F.3d 283, 315 (3d Cir.1998) (“Prudential”) (identifying and distinguishing Amchem’s concerns); In re Gen. Motors Corp. PickUp Truck Fuel Tank Prods. Liability Litig., 55 F.3d 768, 784-86 (3d Cir.1995) (providing summary of the debate regarding propriety of mass tort settlements prior to Amchem).
These observations elucidate the issues of predominance and fairness present in this case. Here, the objectors contend certain claims (claims under state-law following Illinois Brick) are not viable — that is, they fail to state a cause of action.6 For this reason, objectors believe that defendants are barred from settling these claims in a settlement class action because of the predominance requirement. Under objectors’ view of Rule 23, trial courts would be obligated at the settlement class certification stage to decide which state’s law would govern for that particular plaintiff, and whether a plaintiff has stated a valid cause of action, even if no defendant has raised a Rule 12(b)(6) objection — the usual way to contest the validity of a claim. Objectors contend they seek to protect absent class members, but fail to explain how absent class members — all of whom claim injury — are harmed by the defendants’ willingness to settle all potential claims.
This interpretation also presents significant administrative problems. Objectors view the indirect purchaser class as composed of members who either have valid claims under the laws of states with Illinois Brick repealers or members who have invalid claims under the laws of non-repealer states. But a claim cannot be declared invalid without proper analysis, which would require a choice-of-law examination for each class member’s claim. Such analyses may pose difficulties in cases where the residence of the class member is not the sole consideration; modern choice-of-law standards often consider an array of factors particular to individual plaintiffs. Consequently, individual 12(b)(6) inquiries for settlement class certification could present serious difficulties in administration and greatly increase costs and fees, and may deplete rather than increase the recovery of even successful plaintiffs.7
*338Issues of predominance and fairness do not undermine this settlement. All plaintiffs here claim injury that by reason of defendants’ conduct — market manipulation and fraud — has caused a common and measurable form of economic damage. They seek redress under federal antitrust laws and state antitrust, consumer protection, and unjust enrichment laws. All claims arise out of the same course of defendants’ conduct; all share a common nucleus of operative fact, supplying the necessary cohesion. Class members’ interests are aligned. The entire DeBeers settlement class consists of members with some pleaded claim (but not necessarily the exact same one) arising out of the same course of allegedly wrongful conduct such that shared issues of fact or law outweigh issues not common to the class and individual issues do not predominate. As the class structure and settlement assure fairness to all class members, there appears to be nothing in Rule 23 that would prohibit certification and settlement approval.
Moreover, the focus on the alleged insufficiency of some members’ claims is misplaced. Settlement of a class action is not an adjudication of the merits of the members’ claims. It is a contract between the parties governed by the requirements of Rule 23(a), (b), and particularly (e),8 and establishes a contractual obligation as well as a contractual defense against future claims. Here, class members and DeBeers want to settle all state and federal claims arising out of defendant’s alleged misconduct. Amchem recognized the legitimacy of such a settlement under Rule *33923, setting forth applicable parameters. The court’s responsibility is to supervise and assume control over a responsible and fair settlement. Those requirements have been met here.
A responsible and fair settlement serves the interests of both plaintiffs and defendants and furthers the aims of the class action device. Plaintiffs receive redress of their claimed injuries without the burden of litigating individually. Defendants receive finality. Having released their claims for consideration, class members are precluded from continuing to press their claims. Collateral attack of settlements and parallel proceedings in multiple fora are common realities in modern class actions — features that can imperil the feasibility of settlements if defendants lack an effective way to protect bargained-for rights. See Prudential, 314 F.3d at 104-OS. If the indirect-purchaser claims at issue here were excluded, nothing would bar the plaintiffs from bringing them as separate class actions or as aggregate individual actions, leaving defendants “exposed to countless suits in state court” despite the settlement. In re Prudential Ins. Co. of Am. Sales Practice Litig., 261 F.3d 355, 367 (3d Cir.2001) (“Prudential II”). (Here, prior to removal and MDL consolidation, it appears an Illinois state court certified a nationwide litigation class asserting indirect-purchaser claims under the laws of all 50 states.) Perhaps a defendant will be willing and able to defend or settle all of these actions separately, or perhaps it won’t. Either way, the costs (direct and indirect) and risks of continuing litigation will be greater. A defendant, therefore, may be motivated to pay class members a premium and achieve a global settlement in order to avoid additional lawsuits, even ones where it might be able to file a straightforward motion to dismiss for failure to state a claim.9
Finally, new limitations such as those proposed by objectors would, I believe, undercut the policy goals of the Class Action Fairness Act of 2005 (“CAFA”), Pub.L. No. 109-2, 119 Stat. 4, and the Multidistrict Litigation Statute, 28 U.S.C. § 1407, both of which are designed to encourage the consolidation of mass claims national in scope — and in the case of CAFA, with particular reference to class actions based on state law claims. Of course, district courts must fully enforce the requirements of Rule 23. But the limitations objectors propose here “would seriously undermine the possibility for settling any large, multi district class action.” Prudential II, 261 F.3d at 367.10
*340The class action device and the concept of the private attorney general are powerful instruments of social and economic policy. Despite inherent tensions, they have proven efficacious in resolving mass claims when courts have insisted on structural, procedural, and substantive fairness. Among the goals are redress of injuries, procedural due process, efficiency, horizontal equity among injured claimants, and finality. Arguably a legal system that permits robust litigation of mass claims should also provide ways to fairly and effectively resolve those claims. Otherwise, mass claims will likely be resolved without independent review and court supervision.11
JORDAN, Circuit Judge, joined by SMITH, Circuit Judge, dissenting.
This is the Majority’s considered view of the law: in certifying a class action, it makes no difference whether the class is defined to include members who lack any claim at all. As my colleagues in the Majority see it, “were we to mandate that a class include only those alleging ‘color-able’ claims, we would effectively rule out the ability of a defendant to achieve ‘global peace’ by obtaining releases from all those who might wish to assert claims, meritorious or not.” (Op. at 310.) So, “come one, come all,” regardless of substantive legal rights. That remarkable declaration sets the class action ship in our Circuit badly adrift.
To be clear, the problem with the enormous, nationwide class most particularly at issue in this case is not that it may include people with marginal or dubious claims. The class of indirect purchasers of De Beers diamonds actually presents a far more troubling problem than that. It includes people who have no legal claim whatsoever. That is clear on the face of the statutory and decisional law of several states whose laws are invoked as the basis for this class action,1 and no one has been able to mount a cogent argument to the contrary. Despite the Majority’s elaborate construction and dismantling of straw man arguments about commonality and predominance, those state laws ought to stand as an insurmountable barrier to any proper certification of a nationwide indirect purchaser class. By treating the dictates of state law as irrelevant, to be passed over in the name of “global peace,” the Majority has endorsed the fabrication of substantive rights where none before existed. This is, in short, a bad day for *341Rule 23, for federalism, and for those who thought the Rules Enabling Act was a restraint on judicial legislating. I therefore dissent.
1. Where We Agree
The Majority devotes much attention to the question of whether “commonality and predominance are defeated merely because available rights and remedies differ under the several laws that form the basis for the class claims.” (Op. at 301.) In addressing that question, the Majority inaccurately characterizes the now-vacated panel opinion as having required “that everyone in a class must allege precisely identical or ‘uniform’ causes of action.”2 (Op. at 302) (citing Sullivan v. DB Investments, Inc., 613 F.3d 134, 149 (3d Cir.2010), reh’g en banc granted and vacated by Sullivan v. DB Investments, Inc., 619 F.3d 287 (3d Cir.2010)). But the panel opinion made no such statement, nor have the objectors claimed that all class members must share a “uniform cause of action.” The only “uniformity” required by the panel opinion, or argued for by the objectors, is that at least some “question of law or fact regarding [class members’] legal rights [be] uniform throughout the class.” Sullivan, 613 F.3d at 149. Insisting that there be a uniform question of law or fact is nothing more than an application of the Rule 23(a)(2) requirement that there be “questions of law or fact common to the class.” The Majority’s assertion that the panel demanded there be uniform causes of action — a requirement far different than requiring uniform questions — is unfounded and should not detain us any longer.
On this much we can agree: that, as the Majority says, “where a defendant’s singular conduct gives rise to one cause of action in one state, while providing for a different cause of action in another jurisdiction, the courts may group both claims in a single class action.” (Op. at 302.) If that were the case before us, we would have unanimity. The problem, though, is that the defendants’ singular conduct here gives rise to causes of action in some states while providing for no cause of action at all in others. Under these circumstances, there can be no grouping of claims into a single class action, because, by definition, some would-be class members have no claim. As a result, and as discussed in the following section, there can be no common questions of law or fact with respect to that subset of would-be class members and, therefore, neither the commonality requirement of Rule 23(a)(2) nor the predominance requirement of Rule 23(b)(3) can be satisfied.
II. Commonality And Predominance Under Rule 23
The objectors3 have challenged the commonality of the indirect purchaser *342class, stating that “putative class members who do not even have an arguable cause of action under applicable law do not qualify for inclusion in a class action for failure to satisfy [the] Rule 23(a)(2) requirement of ‘questions of law or fact common to the class.’ ” (Supplemental Brief of Appellant Susan M. Quinn on Rehearing En Banc at 11-12) (quoting Fed.R.Civ.P. 23(a)(2).) While they initially couched their arguments about commonality in terms of predominance under Rule 23(b)(3), the objectors’ position has always been that common questions of law or fact do not predominate because there simply are no questions of law or fact common to the entire class of indirect purchasers. (See, e.g., Brief for Appellant Susan M. Quinn at 32 (“The evidence supporting a lack of commonality is abundant.”); id. at 38 (“[T]he question of antitrust conspiracy is not common to the class.”); id. at 44 (“The district court did not even determine that there was a common question involving unjust enrichment.”); id. at 45 (“The district court did not find a common question regarding [the consumer protection/deceptive trade practice] claims.”).) The panel opinion thus addressed the objectors’ arguments in that light, holding that there was no predominance because there were no questions of law or fact common to the entire class. Sullivan, 613 F.3d at 148 (“[T]here can be no certification of a nationwide class of state indirect purchaser plaintiffs because there is no common question of law or material fact.”).
Ultimately, though, whether the objectors’ argument is framed as a Rule 23(a)(2) commonality challenge or a Rule 23(b)(3) predominance challenge is immaterial.4 As noted by the Majority, we have said before that ‘“we consider the Rule 23(a) commonality requirement to be incorporated into the more stringent Rule 23(b)(3) predominance requirement, and therefore deem it appropriate to analyze the two factors together.’ ” (Op. at 297 (quoting In re Ins. Brokerage Antitrust Litig., 579 F.3d 241, 266 (3d Cir.2009)).) Whatever label we hang on the objectors’ argument, it always has been clear that their basic contention is that there are no questions of law or fact common to all class members, which necessarily means that common questions do not predominate. Whether coined as a Rule 23(a)(2) problem or as a *343Rule 23(b)(3) problem, the determinative question of commonality is the same.
The Majority spends little time explaining what makes questions “common,” but the principle they seem to espouse is that questions are common when the “defendant’s conduct was common as to all of the class members” and when “all of the class members were harmed by the defendant’s conduct.” (Op. at 298.) Based on that, the Majority asserts that, as to the indirect purchaser class, “each class member shares a similar legal question arising from whether De Beers engaged in a broad conspiracy that was aimed to and did affect diamond prices in the United States” (Op. at 300 (internal quotation marks omitted)) and shares “common factual questions as to whether De Beers ‘acted in concert to artificially fix, maintain, and stabilize prices and to monopolize trade and commerce in the market for polished diamonds.’ ” (Op. at 300 (quoting App. 278-79).) Those questions are common to the class, according to the Majority, because the “allegations are unaffected by the particularized conduct of individual class members, as proof of liability and liability itself would depend entirely upon De Beers’s allegedly anticompetitive activities.” (Op. at 300.)
In seeking to justify its “welcome all comers” approach to class certification, the Majority has produced an internally inconsistent definition of commonality. On the one hand, as just noted, the Majority emphasizes that “proof of liability and liability itself would depend entirely upon De Beers’s allegedly anticompetitive activities” (Op. at 300), as if no reference need be made to the status of individual class members. Indeed, if one examines what the Majority identifies as “common factual questions” and “similar legal question[s,]” it is apparent that no reference to anyone but De Beers is called for, which means that the class is entirely unbounded. Everyone in the world could share in a class defined on those lines.5 On the other hand, evidently recognizing the problem with a commonality definition that looks only at De Beers’s activities, the Majority adds as something of an afterthought that, well yes, there must be some limiting feature of the class and that feature is injury; class members must have been injured by De Beers’s unlawful conduct. (Op. at 297-98.)
Of course, as soon as one acknowledges that commonality requires a consideration of whether class members have sustained injury, one ought also have to acknowledge, by logic grounded in hornbook law, that “injury” is not an abstraction but rather refers to a concrete and legally cognizable injury. A definition of commonality that says, in effect, “if you feel wronged, you have a claim” is a giant step away from precedent and the underlying premise of Rule 23, which is designed to efficiently handle claims recognized by law, not to create new claims. Cf. Shady Grove Orthopedic Assocs. v. Allstate Ins. Co., — U.S. -, 130 S.Ct. 1431, 1442, 176 L.Ed.2d 311 (2010) (“Congress authorized ... promulgation] [of] rules of procedure subject to its review, 28 U.S.C. § 2072(a), but with the limitation that those rules ‘shall not abridge, enlarge or modify any substantive right,’ § 2072(b).”). Never before has any court, to my knowledge, tried to take the position effectively adopted by the Majority here, namely that, in deciding commonality, one need not be concerned *344with whether the alleged injuries of class members are legally cognizable.6
In stark contrast to the Majority’s practically limitless definition of commonality is the measured definition provided by the Supreme Court in its recent decision in Wal-Mart Stores, Inc. v. Dukes, — U.S. -, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011). The Court there clarified the meaning of “commonality” under Rule 23, saying that the concept is “easy to misread.” Id. at 2551. In a passage particularly apropos of the Majority’s new rule, the Supreme Court said:
[A]ny competently crafted class complaint literally raises common ‘questions,’ For example: Do all of us plaintiffs indeed work for Wal-Mart? Do our managers have discretion over pay? Is that an unlawful employment practice? What remedies should we get? Reciting those questions is not sufficient to obtain class certification.
Id. (internal quotation marks and citations omitted). Emphasizing a point that the Majority ignores, the Court explained that “ ‘[w]hat matters to class certification ... is not the raising of common “questions”— even in droves — but, rather the capacity of a classwide proceeding to generate answers apt to drive the resolution of the litigation.’ ” Id. (quoting Richard A. Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U.L.Rev. 97, 132 (2009)). In other words, common questions must have answers that “will resolve an issue that is central to the validity of each one of the claims in one stroke.” Id. Thus, as defined by Dukes, “common questions” are those that, because they have answers that will affect the validity of all class members’ claims, can be said to be legally relevant.7
A necessary corollary of that definition is that, for there to be any common questions, all class members must have at least some colorable legal claim.8 Otherwise, it is nonsense to speak of “resolv[ing] an issue that is central to the validity of each one of the claims.... ” Id. It cannot be sufficient, as the Concurring Opinion in this case suggests, simply for each class member to have “some pleaded claim.” (Concurrence Op. at 338.) Merely pleading a claim is not enough, because “Rule 23 does not set forth a mere pleading standard. A party seeking class certification must ... prove that there are in fact ... common questions of law or fact.... [S]ometimes it may be necessary for the court to probe behind the pleadings before coming to rest on the certification ques*345tionDukes, 131 S.Ct. at 2551 (internal quotation marks omitted); see In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 316 (3d Cir.2008) (“[T]he requirements set out in Rule 23 are not mere pleading rules. The court may delve beyond the pleadings to determine whether the requirements for class certification are satisfied.” (internal quotation marks and citations omitted)). As the panel opinion explained it, “to obtain certification of an indirect purchaser class, plaintiffs would have to show that all class members share a right to recover for antitrust harms, such that one or more common issues affect all members’ claims.”9 Sullivan, 613 F.3d at 154.
Dukes’s instruction that, for questions to be “common” in the sense contemplated by Rule 23, their answers must affect the validity of claims, does not set forth a new principle.10 In Amchem Products, Inc. v. Windsor, the Supreme Court, in a discussion of predominance, said that the common questions that matter are those “that qualify each class member’s case as a genuine controversy.” 521 U.S. 591, 623, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997). It seems self-evident that there can be no “genuine controversy” with respect to plaintiffs whose claims are nonexistent as a matter of substantive law. Likewise, in Hydrogen Peroxide, we noted that Rule 23 requires plaintiffs to show that the elements of their claim are “capable of proof at trial through evidence that is common to the class rather than individual to its members.” 552 F.3d at 311-12. Again, for plaintiffs who lack any claim, there are certainly no elements of a claim that are “capable of proof,” either common or individual. Accordingly, in assessing commonality or predominance, an inherent step is deciding that class members possess at least some legal basis for asserting a claim.
By misconstruing Supreme Court precedent, the Majority denies that district courts have either the need or the power to take that essential step. My colleagues declare that “[a] court may inquire [at the class certification stage] whether the elements of asserted claims are capable of *346proof through common evidence, but lacks authority to adjudge the legal validity or soundness of the substantive elements of asserted claims.” (Op. at 305 (emphasis added).) However, the Majority’s position is contrary to what the Supreme Court has just said in Dukes:
A statement in one of our prior cases, Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177, 94 S.Ct. 2140, 40 L.Ed.2d 732 (1974), is sometimes mistakenly cited ...: “We find nothing in either the language or history of Rule 23 that gives a court any authority to conduct a preliminary inquiry into the merits of a suit in order to determine whether it may be maintained as a class action.” But in that case, the judge had conducted a preliminary inquiry into the merits of a suit, not in order to determine the propriety of certification under Rules 23(a) and (b) (he had already done that, see id. at 165, 94 S.Ct. 2140), but in order to shift the cost of notice required by Rule 23(c)(2) from the plaintiff to the defendants. To the extent the quoted statement goes beyond the permissibility of a merits inquiry for any other pretrial purpose, it is the purest dictum and is contradicted by our other cases.
131 S.Ct. at 2552. Thus, any suggestion that a district court is prevented from “adjudging the legal validity or soundness of the substantive elements of asserted claims” at the class certification stage is clearly mistaken after Dukes. That should already have been clear, however, from our statement in Hydrogen Peroxide that “[a] concern for merits-avoidance should not be talismanically invoked to artificially limit a trial court’s examination of the factors necessary to a reasoned determination of whether a plaintiff has met her burden of establishing each of the Rule 23 class action requirements.” 552 F.3d at 318 n. 17 (internal quotation marks omitted).
The Majority repeatedly suggests that requiring adherence to substantive law would “introduce a Rule 12(b)(6) inquiry as to every claim in the class.” (Op. at 305.) More specifically, my colleagues in the Majority say that, if my approach were followed, “district courts would be obligated at the class certification stage to, sua sponte, conduct a thorough Rule 12(b)(6) analysis of every ... claim to ensure that each plaintiff ... possesses a valid cause of action....” (Op. at 308.) That characterization is incorrect. Rather, I advocate a procedure essentially identical to the one that occurred here: A district court is approached with a class complaint requesting relief under a variety of state statutes. Because of differences among those statutes, it is clear that some class members are entirely without a cognizable claim. Objectors bring those issues to the district court’s attention. Because “such variances ... are so significant as to defeat commonality and predominance even in a settlement class certification,” In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 529-30 (3d Cir.2004) (hereinafter “Warfarin Sodium II ”), the district court should deny certification. Assuming the parties revise the class to eliminate claims clearly lacking a colorable legal basis, and assuming the class otherwise satisfies Rule 23, the district court could then certify the class.11
*347Note that the court in this hypothetical has neither performed a Rule 12(b)(6) inquiry, nor conducted an individualized assessment of claims.12 It has simply engaged in a straightforward analysis of the applicable law. This is by no means unusual in considering the certification of a settlement class. In Prudential, the plaintiffs “compiled a series of charts setting forth comprehensive analyses of the various states’ laws potentially applicable to their common law claims.” 148 F.3d at 315 (internal quotation marks omitted). There, we concurred with the district court’s conclusion that “the elements of the[ ] common law claims are substantially similar and any differences fall into a limited number of predictable patterns.” Id.
In short, I have proposed only what the law has heretofore always required: one must actually have a legal claim before getting in line for a legal recovery. When objections are raised that persuasively demonstrate that a portion of a proposed class does not have any such claim, courts of law are obliged to follow the law. That is the circumstance we face, as was detailed at length in the panel opinion and is again described briefly herein.
*348III. Some Class Members Lack A Claim
As noted by the Majority, the indirect purchasers in the consolidated actions “sought damages pursuant only to state antitrust, consumer protection, and unjust enrichment statutes and common law.” (Op. at 287.) Unlike the direct purchasers, the indirect purchasers did not seek damages under federal law, because, pursuant to the Supreme Court’s decision in Illinois Brick Co. v. Illinois, 431 U.S. 720, 97 S.Ct. 2061, 52 L.Ed.2d 707 (1977), only direct purchasers may bring an antitrust claim under federal law.
Although most states have traditionally followed federal law in interpreting their own state antitrust laws, some have enacted “Illinois Brick Repealers,” rejecting the rule that only direct purchasers may recover for an antitrust violation. See, e.g., Cal. Bus. & Prof.Code § 16750(a). By contrast, others have expressly followed Illinois Brick and declared unequivocally that, in their states, indirect purchasers lack standing to bring a claim. See, e.g., Johnson v. Microsoft Corp., 106 Ohio St.3d 278, 834 N.E.2d 791, 798 (2005). Several states have been even more precise, explaining that indirect purchasers lack standing to bring what is effectively an antitrust claim, regardless of how the claim is labeled, so that recovery is precluded even if, for example, it is sought under a consumer protection act (“CPA”) or the common law. See, e.g., Abbott Labs., Inc. (Ross Labs. Div.) v. Segura, 907 S.W.2d 503, 507 (Tex.1995) (“We will not interpret the [Texas CPA] in a manner that rewards creative pleading at the expense of consistent application of legal principles.... Our holding today only forecloses the recovery of damages for seeking a prohibited antitrust recovery under the masquerade of our [CPA].”); Johnson, 834 N.E.2d at 801 (holding that Ohio antitrust statute “provides the exclusive remedy for” claims predicated upon “monopolistic pricing practices,” and thus dismissing claims under Ohio’s CPA and common law). In at least some states, then, indirect purchasers are absolutely precluded from bringing an antitrust claim, no matter how they dress it up.13
*349Nevertheless, the Majority declares that those class members whose claims purportedly arise in states that preclude indirect purchaser recovery can still be part of the indirect purchaser class. The Majority offers two arguments in support of that conclusion. First, noting that indirect purchasers lack only statutory standing under Illinois Brick, rather than Article III standing, the Majority asserts that “statutory standing is simply another element of proof for an antitrust claim, rather than a predicate for asserting a claim in the first place.” (Op. at 307.) The Majority does not cite any authority to support that assertion, and there is reason to doubt it.14 But, in any event, it misses the point. Even if the Majority’s ipse dixit were true as to antitrust claims under federal law, there is no basis for saying it is so with respect to claims under the laws of the several states that have adopted the ultimate holding of Illinois Brick. Indeed, in several of those states, courts have indicated that indirect purchasers are barred from asserting a claim because they lack standing.15 For instance, the Ohio Supreme Court has stated that “an indirect *350purchaser of goods may not assert a Valentine Act [, i.e., a state antitrust act] claim for alleged violations of Ohio antitrust law.” Johnson, 834 N.E.2d at 798. Likewise, the New Jersey Supreme Court has held that “indirect purchasers ... have no standing to assert a private right of action under the New Jersey Antitrust Act.” Wilson v. Gen. Motors Corp., 190 N.J. 336, 921 A.2d 414, 416 (2007). The Connecticut Supreme Court has said the same, explaining that Connecticut law allows “only those consumers who purchase directly from the antitrust defendant to bring suit under our state antitrust law.” Vacco v. Microsoft Corp., 260 Conn. 59, 793 A.2d 1048, 1058 (2002). Thus, it is clear that there are states that decidedly do treat statutory standing16 as “a predicate for asserting a claim in the first place.” (Op. at 307.)
Second, the Majority asserts, using the Ohio Supreme Court’s Johnson case as an example, that “although Johnson provides that an indirect purchaser lacking an antitrust claim under Illinois Brick cannot circumvent this limitation by relying upon the Ohio consumer protection statute, the Ohio Supreme Court did not, nor could it, preclude consumer protection claims predicated on fraud or deception.” (Id. at 310 n. 39.) The Majority then says that “claims settled here include allegations of fraud and deception separate from the antitrust allegations.” (Id. at 310 n. 39.) While the Majority is correct that Ohio does not “preclude consumer protection claims predicated on fraud or deception,” it is not correct that such claims were brought in this case under the Ohio CPA — or under the CPA of any state following Illinois Brick. Of the seven complaints covered by the proposed class action settlement, only two made allegations referencing violations of the Ohio CPA, Sullivan v. DB Investments, Inc., No. 04-cv-02819 (D.N.J.) and Null v. DB Investments, Inc., No. 05-L-209 (S.D.Ill.), and both of those complaints predicated their Ohio CPA claims on monopolistic pricing practices. In Sullivan, the only allegation with respect to the Ohio CPA is that “Defendants’ contract, combination and conspiracy in unreasonable restraint of trade and to monopolize and defendants’ monopolization constitute a violation of various state antitrust and/or consumer protection and deceptive and unfair business practices acts and laws.” (App. at 652 ¶ 47.) Likewise, the allegations in Null are that the CPA “laws of the various states” were violated “through one or more of the following unfair and/or deceptive acts and/or practices: illegally and artificially restraining trade and increasing the price of diamonds by controlling inventory, limiting supply, restricting purchase and falsely advertising the scarceness of diamonds.” (App. at 629 ¶ 61, 626 ¶ 45.) Thus, the only claims brought under the Ohio CPA in any of the class actions now at issue were “predicated upon monopolistic pricing practices,” and, therefore, according to the highest court in Ohio, those claims are precluded. Johnson, 834 N.E.2d at 801.
Moreover, even if any of the complaints could be construed as raising claims for fraud under some state CPAs,17 those *351claims were, it appears, never brought to the attention of, or considered by, the District Court, nor were they raised before the Panel. As a result, the District Court made no findings with respect to fraud claims under state CPAs, including whether the elements of those claims could be proven by “evidence common to the class,” as required by Hydrogen Peroxide, 552 F.3d at 325. Of the five common questions identified by the District Court, none pertain to fraud.18 Thus, even if there were fraud claims for all class members — which, for the reasons I have identified, there are not — there has been no finding of commonality and predominance with respect to those claims and, therefore, the District Court’s class certification cannot rightly be affirmed on that basis.
The bottom line is that, as to those class members who purport to bring claims under the laws of states following Illinois Brick, the status of being an indirect purchaser is not only the gateway to membership in the class, it is what entirely disqualifies them from asserting any claim based on De Beers’s price-fixing conduct. That is a straightforward application of state law.19 The class thus includes members who are barred from asserting a claim in the first place. And, because those class members lack any claim, there are no questions common to all class members for which the answers “will resolve an issue that is central to the validity of each one of the claims.” Dukes, 131 S.Ct. at 2551. Consequently, pursuant to longstanding principles of aggregate litigation, most recently reaffirmed in Dukes, there is neither commonality nor predominance under Rule 23.20
*352IV. The Rules Enabling Act and Federalism
In addition to violating the terms of Rule 23, certifying this class violates the Rules Enabling Act and basic principles of federalism. The Rules Enabling Act authorizes the creation of “rules of practice and procedure,” but states that “[s]uch rules shall not abridge, enlarge, or modify any substantive right.” 28 U.S.C. § 2072(a), (b). In Dukes, the Supreme Court highlighted the role of the Rules Enabling Act in class certification decisions, holding that, “[b]ecause the Rules Enabling Act forbids interpreting Rule 23 to ‘abridge, enlarge or modify any substantive right,’ ” the proposed class could not be certified because it would have abridged Wal-Mart’s statutory right to litigate certain defenses. 131 S.Ct. at 2561 (quoting 28 U.S.C. § 2072(b)). That point is consistent with the Court’s past cautionary statements that an overly expansive reading of Rule 23 will violate the Rules Enabling Act. See Ortiz v. Fibreboard Corp., 527 U.S. 815, 845, 119 S.Ct. 2295, 144 L.Ed.2d 715 (1999) (“The Rules Enabling Act underscores the need for caution. As we said in Amchem, no reading of the rule can ignore the Act’s mandate that rules of procedure shall not abridge, enlarge, or modify any substantive right.” (internal quotation marks omitted)); Am-chem, 521 U.S. at 613, 117 S.Ct. 2231 (“We therefore follow the path taken by the Court of Appeals, mindful that Rule 23’s requirements must be interpreted in keeping with Article Ill’s constraints, and with the Rules Enabling Act, which instructs that rules of procedure ‘shall not abridge, enlarge or modify any substantive right.’ ” (quoting 28 U.S.C. § 2072(b))).
In this case, by approving certification of the indirect purchaser class, the Majority proceeds heedless of that advice and endorses the enlarging of substantive rights. Using the Majority’s example of a member of the indirect purchaser class asserting under Ohio law a claim based on De Beers’s price-fixing, it is indisputable that the same member would, if he tried to bring his claim individually in an Ohio court, be immediately shown the exit.21 *353Controlling law allows no result but dismissal of such a claim. But, under the Majority’s class action certification theory, that individual now has a right to share in the settlement fund based on a claim he is otherwise forbidden to bring. If that is not an enlargement or modification of substantive rights, it is hard to know what would be. Cf. Shady Grove Orthopedic Assocs., 130 S.Ct. at 1442 (stating that, for purposes of the Rules Enabling Act, a rule is substantive in nature if it alters the rules of decision by which courts adjudicate rights). The Majority seems to have a “no harm, no foul” feeling about dispensing new rights, but legitimate class members are harmed. If we enforced substantive law as we ought to, those who actually have claims would not be required to share the proceeds of a proper settlement with those who do not.22
Certifying the indirect purchaser class is, for the same reasons, contrary to principles of federalism. The policy decisions of the constituent states of our country are “fundamental aspect[s] of our federal republic and must not be overridden in a quest to clear the queue in court.” In re Bridgestone/Firestone, Inc., 288 F.3d 1012, 1020 (7th Cir.2002). When one of those states says to its citizens “you have no claim” — and the law covering many of the class members here is just that clear — but those under that edict nevertheless are joined in a class with people who do have a claim, by what logical process consistent with federalism can aggregating the “haves” and the “have-nots” imbue those “have-nots” with the very claim that the state has said is foreclosed to them? There is no sound answer to that question. There is only the Majority’s and the Concurrence’s policy preference, in derogation of controlling state law, for “global peace” through unfettered access to class action settlements.23
My colleagues in the Majority of course dispute that certifying this class implicates either the Rules Enabling Act or federal*354ism. With respect to the Rules Enabling Act, they say that there has been a “voluntary settlement agreement between parties” (Op. at 312) (quoting Ehrheart v. Verizon Wireless, 609 F.3d 590, 593 (3d Cir.2010)), and “a district court’s certification of a settlement simply recognizes the parties’ deliberate decision to bind themselves according to mutually agreed-upon terms without engaging in any substantive adjudication of the underlying causes of action” (id.). That may be so when a settlement involves only private parties who all participate in the settlement process, but it is not true in a class action settlement. In that latter context, the Federal Rules of Civil Procedure require district courts to be intimately involved, because the approval of a class action settlement gives the government’s imprimatur to the terms of the settlement and binds absent parties.24 As already discussed, a court is not supposed to certify a class without determining that there is a “genuine controversy” or, in other words, that there is at least some legal basis for class members to claim relief. If a district court credits potential class members with having a valid claim when the underlying state law says there is none, the court has, by definition, enlarged and modified those class members’ rights.
Moreover, while De Beers is now pleased to stipulate to liability in all fifty states, and, for its own purposes, is willing to forego legal arguments that it could have raised about the substantive rights of class members, a defendant’s willingness to waive an argument is not a reason to ignore it. It is rather the very reason that collusive settlements are a problem. No matter how much De Beers wants to bind everyone in America, and no matter how much the attorneys involved stand to gain from their percentage of the settlement, and no matter how laudatory the “global” resolution of a price-fixing case may be as policy matter, there are limits on the power of federal courts to facilitate settlements and bind absent class members and objectors. Amchem admonishes courts approving settlement classes to pay “undiluted, even heightened, attention” to issues of predominance as well as to the other requirements of Rule 23 to ensure that a certified class is not overbroad. 521 U.S. at 620, 117 S.Ct. 2231. Approving a class certification that groups together plaintiffs who have claims with those who plainly do not results in such a class.
Furthermore, while the Majority speculates that the approach I suggest will seriously impede class action settlements, it is far from clear that limiting class certification to people who have legal claims would actually undermine the goal of global peace. Indeed, as the Concurrence acknowledges, similar concerns in other cases have proved largely unfounded. (Concurrence Op. at 334.) But even if one assumes that the Majority’s concerns about “global peace” have some merit, Rule 23 remains the sole benchmark for determining whether a settlement class can be certified. In Amchem, the Supreme Court reiterated that point over Justice Breyer’s criticism that the Court had given insufficient weight to the value of settlement. See Amchem, 521 U.S. at 629, 117 S.Ct. 2231 (“Rule 23, which must *355be interpreted with fidelity to the Rules Enabling Act and applied with the interests of absent class members in close view, cannot carry the large load OCR, class counsel, and the District Court heaped upon it.”); id. (Breyer, J., dissenting) (“I believe that the need for settlement of this mass tort case, with hundreds and thousands of lawsuits, is greater than the Court’s opinion suggests.”). In Ortiz, the Court rejected a settlement expressly designed for “total peace,” 527 U.S. at 864-65, 119 S.Ct. 2295, even as several justices acknowledged the need for a resolution to the “elephantine mass of asbestos cases,” id. at 865, 119 S.Ct. 2295 (Rehnquist, C.J., concurring). We are not free to rewrite the requirements of Rule 23 simply because it would allegedly advance the goal of global peace.
The Majority also dismisses any federalism concern, reasoning that the policy concerns behind Illinois Brick do not apply. As the Majority sees it, “Illinois Brick’s restriction on indirect purchaser recovery was motivated by prudential concerns for manageability; it does not reflect a categorical policy judgment that indirect purchasers do not merit antitrust protection.” (Op. at 313.) Thus, says the Majority, because the “District Court’s certification order did not undermine these prudential concerns,” the District Court did not “inappropriately subordinate!] state sovereignty in certifying the class.” (Op. at 314.) But regardless of the Majority’s novel views about the policy judgments underlying Illinois Brick and whether “indirect purchasers ... merit antitrust proteetion,” the states which have chosen to follow Illinois Brick have decided — and plainly stated — that indirect purchasers have no substantive right to recovery under their laws. Principles of federalism do not permit us to write our own exceptions into unambiguous state laws simply because we think that the states would see things differently if only they had our policy insights.25 Somehow, though, the Majority thinks that “the class settlement posture of this case largely marginalizes the objectors’ concern that state law variations undermine a finding of predominance.” (Op. at 302 - 03.) Once again, the promise of settlement trumps everything else, even variations in state laws as wide as “you have a claim” versus “you have none.”
V. Conclusion
I cannot voice strongly enough my disagreement with this elevation of settlement to the status of ultimate and overriding good. {See Op. at 310) (“[W]ere we to mandate that a class include only those alleging ‘colorable’ claims, we would effectively rule out the ability of a defendant to achieve ‘global peace’ by obtaining releases from all those who might wish to assert claims, meritorious or not.”). It has been aptly observed that “[sjocial peace is not the Article III mission.” Paul D. Carrington & Derek P. Apanovitch, The Constitutional Limits of Judicial Rulemaking: the Illegitimacy of Mass-Tort Settlements Negotiated Under Federal Rule 23, 39 Ariz. L.Rev. 461, 475 (1997). Rather, we are to “decide cases or controversies.” Id. Social *356peace becomes a natural and very welcome byproduct of focusing on that specific mission, “because for every carefully wrought judicial decision, there may be hundreds or thousands of matters that are privately resolved ‘in the shadow’ of the law.” Id.
On its own terms, then, the Majority’s decision is short-sighted and counterproductive. In the interest of short-term peace, it sacrifices long-term legitimacy and, with that, a more stable, lasting peace. By failing to enforce the limits of Rule 23, today’s decision will encourage frivolous class action claims and have the predictable consequence of weakening the incentives — the sheltering shadow — under which non-frivolous disputes would otherwise be properly resolved.
In sum, when a federal court issues an order certifying that there are questions of fact or law common to all class members, it necessarily concludes, whether explicitly stated or not, that all class members have at least some colorable legal claim. When there are members of a putative class who do not, under the operative substantive law in a case, have a colorable claim, certification of the class enlarges the substantive rights of those members. Any such order is thus a violation of the Rules Enabling Act, and, when it occurs in a class whose only claims are based in state law, it also violates core principles of federalism. The damage done by that judicial usurpation is not made better by invoking the benefits of social peace through litigation settlement. Private parties have a free hand in settling their own disputes, but class action settlements require federal courts to determine the rights and obligations of people who are not there to speak for themselves — hence the Supreme Court’s insistence that class action settlements “demand undiluted, even heightened, attention ...,” especially when there is a risk of “unwarranted or overbroad class definitions,” Amchem, 521 U.S. at 620, 117 S.Ct. 2231. That risk has been realized here.

. The class action device has a venerable pedigree in equity practice. As early as the seventeenth century, English chancery courts employed bills of peace to facilitate representative suits analogous to "common question" suits under Rule 23(b)(3). Geoffrey C. Hazard, Jr. et al., An Historical Analysis of the Binding Effect of Class Suits, 146 U. Pa. L.Rev. 1849, 1861-65 (1998). Inchoate class actions continued in the American legal system until codified under Rule 23 in Federal Rules of Civil Procedure in 1938. Id. at 1878-1942. The 1966 amendments to Rule 23 substantially modified earlier practice and ushered in a class action "revolution” by introducing most of the current aspects of class action litigation, particularly the broad provisions of 23(b)(3) and the concomitant procedural safeguards requiring predominance and notice. Stephen B. Burbank, The Class Action Fairness Act of 2005 in Historical Context: A Preliminary View, 156 U. Pa. L.Rev. 1439, 1484-89 (2008).


. Bankruptcy may also provide a vehicle for some measure of compensation to mass claimants (creditors) and for resolution of liability.


. Nevertheless, some MDL transferee judges have treated the MDL proceedings as quasi class actions and restricted contingent fee agreements in non-class aggregate settlements under their equitable and supervisory powers. See In re Vioxx Prods. Liab. Litig., 650 F.Supp.2d 549, 558-62 (E.D.La.2009); In re Guidant Corp. Implantable Defibrillators Prods. Liab. Litig., MDL No. 05-1708 (DWF/AJB), 2008 WL 682174 (D.Minn. Mar. 7, 2008); In re Zyprexa Prods. Liab. Litig., 424 F.Supp.2d 488, 491 (E.D.N.Y.2006).


. For a litigation class, the key decision is whether or not to certify the class. Once a class is certified, the dynamics of the case change dramatically. For many plaintiffs, denial of certification may sound the death knell of the action because the claims are too small to be prosecuted individually. For many defendants, class certification may create hydraulic pressure to settle, even for claims defendants deem non-meritorious. For these reasons, the Supreme Court adopted Federal Rule of Civil Procedure 23(f) to permit a discretionary interlocutory appeal from the grant or denial of class certification.


. Trial courts can certify subclasses in situations where divergent interests implicate fair allocation — a situation not presented here, as all indirect class members have aligned interests. Certifying subclasses may be proper "[w]here a class is found to include subclasses divergent in interest.” In re Ins. Brokerage Antitrust Litig., 579 F.3d at 271 (quoting Fed. R.Civ.P. 23(c) advisory committee note). Even the conflicts in Amchem were amenable to resolution through sub-classes. See Ortiz, 527 U.S. at 856, 119 S.Ct. 2295 (explaining that Amchem requires “a class divided between holders of present and future claims” to be "divi[ded] into homogeneous subclasses ... with separate representation to eliminate conflicting interests of counsel”). Objector Quinn, in her answer to the petition for rehearing, states that subclasses would adequately address the Illinois Brick-based disparities in this case; she does not argue that it would be categorically improper to afford class treatment to indirect purchasers governed by Illinois Brick. See Quinn Answer at 11. The District Court here examined whether indirect purchasers’ interests diverged depending on the law applied to their claims, and found such differences to be irrelevant in the context of this settlement. I find no abuse of discretion in such a conclusion.


. Objectors also claim that variance on state claims (based on consumer protection and unjust enrichment laws) defeats predominance as well.


. The purported "overbreadth’' of the putative class at issue here is qualitatively different from the Supreme Court’s concerns in Amchem. Under Amchem the significance of variations in state laws is properly assessed in terms of the interests of absent class members. The proposed Amchem settlement, extinguishing claims for different injuries with different onsets incurred at different times due to conduct of different defendants, under-compensated exposure-only claims and those with mesothelioma. Here, objectors contend some class members do not have a valid cause of action, but these class members with non-repealer state law claims have lost nothing through inclusion in the class. Objectors *338speculate inclusion of non-repealer state law claims necessarily diminishes the settlement accrued to class members whom they contend have undisputedly valid claims. But they provided no support for their assertion. In Amchem the objectors provided evidence of intraclass conflicts detrimental to class members. For example, 15% of the proposed Am-chem settlement’s mesothelioma claims arose in California, where the average recovery for a mesothelioma claim was more than double their maximum recovery in the settlement. Amchem, 521 U.S. at 610 n. 14, 117 S.Ct. 2231.
The objectors have not shown that plaintiffs suffering identical economic injuries due to a single course of conduct on the part of the defendant have conflicting interests solely because some class members may have stronger claims depending upon variation in state law. Objectors assume that the non-repealer state claims have zero settlement value and that defendants would contribute the same amount to the common settlement fund regardless of how many claims the settlement may extinguish. But the settlement of the considerable bulk of claims against the defendants for a prior course of conduct may be of substantially greater value to defendants than a settlement of only the strongest claims against them. And, unlike in Amchem, objectors have not shown the inclusion of more claims was achieved by grossly underpaying some class members.


. Rule 23(e) is especially relevant in this context because it governs the settlement, dismissal, or compromise of a class action. It requires court approval of any agreement, and establishes five procedural requirements that must be satisfied:
(1) The court must direct notice in a reasonable manner to all class members who would be bound by the proposal.
(2) If the proposal would bind class members, the court may approve it only after a hearing and on finding that it is fair, reasonable, and adequate.
(3) The parties seeking approval must file a statement identifying any agreement made in connection with the proposal.
(4) If the class action was previously certified under Rule 23(b)(3), the court may refuse to approve a settlement unless it affords a new opportunity to request exclusion to individual class members who had an earlier opportunity to request exclusion but did not do so.
(5) Any class member may object to the proposal if it requires court approval under this subdivision (e); the objection may be withdrawn only with the court’s approval.
Fed.R.Civ.P. 23(e).


. Facing liability for alleged misconduct, a defendant may desire global settlement for several possible reasons: (1) redressing plaintiffs' injuries; (2) the possibility of liability; (3) the direct costs of defending suits, often in multiple fora; (4) the risk of financially unmanageable jury verdicts which may threaten bankruptcy; (5) the effects of pending or impending mass litigation on its stock price or access to capital markets; (6) the stigma of brand-damaging litigation; and (7) maintaining financial stability.


. In Prudential II, we affirmed the grant of an injunction enjoining a state-court action brought by policyholders who were members of the Prudential class to the extent the state-law claims were based on or related to claims released in the class action. We agreed with the district court that allowing the policyholders to prosecute their civil actions in state court “would allow an end run around the Class settlement by affording them (and other class members who might later attempt the same strategy) an opportunity for relitigation of the released claims.” 261 F.3d at 367 (internal quotation marks omitted). We noted that the position urged by the policyholders "would seriously undermine the possibility for settling any large, multi district class action. Defendants in such suits would always be concerned that a settlement of the federal class action would leave them exposed to countless suits in state court despite settlement of the federal claims.... [Sjuch state *340suits could number in the millions.” Id. It is for this reason that releases of all claims— whether state or federal — have been held valid, “provided they are based on the same factual predicate.” Prudential, 148 F.3d at 326 n. 82. So long as a sufficient factual predicate exists, a release can even bar later claims which could not have been brought in the court rendering the settlement judgment. Matsushita Elec. Indus. Co. v. Epstein, 516 U.S. 367, 377, 116 S.Ct. 873, 134 L.Ed.2d 6 (1996).


. The final draft of the American Law Institute’s Principles of the Law of Aggregate Litigation points out the current lack of judicial oversight over non-class aggregate settlement. § 3.15 cmt. a (2010). It notes that, unlike class settlements, "[n]on-class aggregate settlements are governed primarily by ethical rules and are rarely subject to court review or approval for fairness” and so advocates "a fresh look ... at how non-class aggregate settlements should be regulated.” Id. In particular, it proposes a rule to provide each plaintiff a nonwaivable right to challenge in court a settlement that is allegedly "not procedurally and substantively fair and reasonable.” § 3.18(a). The ALI Principles analogizes these proposed requirements to those applied to class settlements. § 3.17 cmt. e.


. More precisely, we are dealing here with a set of class actions, since the settlement involves the resolution of several cases, as the Majority opinion notes. For ease of reference, however, I will often refer to these matters in the singular.


. The Majority is oddly persistent in this confusion. Despite the clear language in the panel opinion and repeated assurance in this dissent that class members need not all share a "uniform cause of action” to satisfy the requirements of Rule 23, the Majority continues to say by implication and assertion that the panel opinion suggested that all members of the class must assert a "uniform” cause of action or "identical ... issues or claims.” See Op. at 301 ("We have never required the presentation of identical or uniform issues or claims as a prerequisite to certification of a class.”); id. at 302 ("Nothing in our case law or the language of Rule 23 commands that everyone in a class must allege precisely identical or ‘uniform’ causes of action ... and statutory variations do not defeat predominance in the presence of other exceedingly common issues.” (internal citations omitted)); id. at 308 n. 36 ("The Panel ... seemingly conclude[d] that plaintiffs could only prevail if each putative class member alleged either a ‘uniform’ antitrust cause of action, a ‘uniform’ consumer protection cause of action, or a ‘uniform’ unjust enrichment claim.”).


. Both before the panel and the en banc court, objector Susan M. Quinn has taken the lead on the issues of commonality and predo*342minance, and my references to the arguments of the objectors come from her briefs.


. Although the parties do not particularly press the issue in their briefs, an argument can be made that the proposed class might also fail to meet the requirements of Rule 23(a)(4), which provides that a court may certify a class only if "the representative parties will fairly and adequately protect the interests of the class.” Fed.R.Civ.P. 23(a)(4). By proposing a class that consists of individuals who have no cause of action under state or federal law, the class representatives have diluted the recovery for those who actually have claims. Moreover, the class representatives also unnecessarily incur the cost of giving notice under Rule 23 to individuals who have no right to relief, as well as the cost of compensating class counsel for undertaking unnecessary tasks associated with such notice. Cf. In the Matter of Aqua Dots Prods. Liability Litig., 654 F.3d 748, 752 (7th Cir.2011) ("A representative who proposes that high transaction costs (notice and attorneys' fees) be incurred at the class members’ expense to obtain a refund that is already on offer is not adequately protecting the class members' interests.” (citing Thorogood v. Sears, Roebuck & Co., 627 F.3d 289, 293-94 (7th Cir.2010))). Those costs reduce the total amount of recovery available to the appropriate members of the proposed class (i.e., individuals who may assert an antitrust claim under federal or state law). In other words, a class representative who unnecessarily increases the cost of litigating a class action by including improper plaintiffs in the class definition is at risk of being found to not "adequately protect the interests of the class.” Fed.R.Civ.P. 23(a)(4).


. If one were actually to accept a test that looked solely at the behavior of the alleged wrongdoer, it would make no difference who was in the class. Thus, in this case, it would be appropriate to certify a class consisting of everyone on earth, regardless of diamond purchases, since the supposedly common questions would stay the same.


. While trying to distance itself from the consequences of its own ruling today, the Majority asserts that the "[indirect purchaser] class members ... possess a legally cognizable injury acknowledged in hornbook law, as their injuries are real, and stem not from simply feeling 'wronged,' as the dissent suggests ..., but from De Beers’s alleged anticompetitive conduct, conduct which antitrust laws forbid.” (Op. at 301.) If only my colleagues in the Majority actually applied that assertion, this dissent would be unnecessary, since the assertion concedes that (1) recovery should be preconditioned on the existence of an injury that is legally cognizable, and (2) whether an injury is legally cognizable depends on the operative substantive law.


. Similarly, if predominance means anything, it must mean that the resolution of something will actually affect somehow the claims of all class members. The claims might vary among the class members, but, at a minimum, some legal right to recover has to be held by everyone in the class.


. A colorable claim is one that at least "appeals] to be true, valid, or right.” Black's Law Dictionary 301(9th ed.2009). Requiring a district court to consider whether a claim appears to be valid before certifying class, when the court is expressly apprised of good reasons to doubt the same, does not transform the Rule 23 inquiry into one under Rule 12(b)(6), as I discuss infra.


. To the extent that the quoted statement, read in isolation, might suggest a rule that all class members had to share an antitrust claim, the context of the statement — coming after a discussion of other types of statutory or common law claims that might give rise to common questions — makes it clear that the panel was requiring only that all class members' right to recover arise from the same harm or injury — something unambiguously required under Supreme Court precedent. See, e.g., Dukes, 131 S.Ct. at 2551 ("Commonality requires the plaintiff to demonstrate that the class members have suffered the same injury.” (internal quotation marks omitted)).


. The following passage in the American Law Institute's Principles of the Law of Aggregate Litigation articulates this basic principle:
The legal and factual issues involved in any individual civil claim are a function of applicable substantive law.... Factual issues concern disputes about whether the evidence at trial demonstrates, under the applicable standard of proof, the existence of a given element.... A factual issue may rise to the level of a common issue if ... a common body of evidence to be presented on behalf of multiple claimants at trial is capable of proving the existence of a material fact as to all such claimants.
ALI, Principles of Law: Aggregate Litigation § 2.01(b)(2010). Thus, the treatise supports the proposition that in order to satisfy Rule 23(b)(3)’s commonality requirement, there must be some “material” issue. Materiality is a "function of applicable substantive law.” See id.; In re Lemington Home for the Aged, 659 F.3d 282, 290 (3d Cir.2011) ("A material fact is '[a] fact[] that might affect the outcome of the suit under the governing law.’ ” (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986))). By necessary implication, if certain members of the proposed class cannot assert a claim under either federal or state law, then there can be no common questions of law or fact that are "material.”


. There are at least two other problems with the Majority’s assertion that "[t]o adopt the position of the dissent and the objectors is to introduce a Rule 12(b)(6) inquiry as to every claim in the class before a class may be certified.” (Op. at 305.) First, it ducks the difficulty at the center of this case, which is not and never has been about merely dubious claims. Claims that are of doubtful quality still have, as the adjective indicates, some doubt about them, which means they still retain at least some superficial possibility of being valid. Such claims, because they cling to that possibility, will typically not need to *347cause a district judge any agita in addressing the certification of a class for settlement purposes. The central problem in this case, however, goes beyond factual disputes or debatable points of law. The problem here is that there are class members who, according to the plain terms of controlling law, have no claim at all, not even a dubious one. We are not rightfully at liberty to ignore that, nor was the District Court. The second problem with the Majority’s parade-of-horribles rhetoric in response to the suggestion that class members should actually have claims (see Op. at 307 - 11) is that objectors have always been entitled to raise a legal challenge to claims being included in a class, even a settlement class. Cf. Hydrogen Peroxide, 552 F.3d at 320 ("[A] district court exercising proper discretion in deciding whether to certify a class will ... make findings that each Rule 23 requirement is met or not met, having considered all relevant evidence and arguments presented by the parties.”). In other words, district courts have always been required to ensure that the requisites of Rule 23 have been met, and that includes an obligation to address the non-frivolous arguments and objections that are put to them. A court does not need to assess sua sponte every potential problem, nor need it engage in "an intensive cataloguing of each class member’s claim” (Op. at 308), but it must give objections their due.


. The Majority’s recoiling at the individualized assessment of claims also reflects a failure to appreciate that some such assessment does typically take place at some point during the settlement process. The parties share a common interest in ensuring that individuals falling outside the class do not share the benefits of the settlement. For that reason, a class member here must submit a proof of claim demonstrating his or her purchase of a diamond within the relevant time period. As is often the case, parties to an antitrust settlement want to ensure that individuals seeking a share of the settlement actually bought a product with an allegedly inflated price, demonstrating their membership in the class. See Warfarin Sodium II, 391 F.3d at 525. Some settlements create elaborate systems for evaluating not only the validity but the severity of each class member’s injuty. See In re Prudential Insurance Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d 283, 295-96 (3d Cir. 1998). These proofs of claim are rarely evaluated by the court. "Although the court has general supervisoty powers over settlements, it usually does not handle the actual administration. As a rule, the administration is delegated either to a special master or to the plaintiff's counsel or a committee of counsel.” 4 Alba Conte & Herbert Newberg, Newberg on Class Actions § 11:33 at 68-69 (4th ed.2002). It is universally recognized that the special master, committee, or other body created to administer the settlement agreement is responsible for evaluating the validity of claims and calculating the individualized recovery of a particular class member. See David F. Herr, Manual for Complex Litigation § 21.661 (4th ed. 2011) ("The administrator or special master may be charged with reviewing the claims and deciding whether to allow claims that are late, deficient in documentation, or questionable for other reasons.”).


. For a more detailed discussion of which states preclude claims entirely, see Sullivan, 613 F.3d at 147-48 & n. 10-11, 150-51. According to the Majority, the panel opinion "undertook a wide-ranging fact-finding review of state antitrust statutes....” (Op. at 293.) That description is puzzling, however, because there was no fact-finding involved. The review of state law was just that: a review of law. The panel opinion took the very ordinary approach of examining the laws on which the plaintiffs purported to base their claims, including state antitrust laws. The opinion also stated:
We are certainly not saying that nuanced differences among state laws will prevent the certification of a class, nor are we suggesting that a state-by-state cataloguing of differences in state law is necessary every time a multi-jurisdiction class is certified. We are saying that the difference between having an antitrust claim under state law and having none is no mere nuance and cannot be solved by any reconfiguration of the nationwide class short of changing it from a nationwide class to one or more classes that exclude those who have no claim.
Sullivan, 613 F.3d at 148 n. 12. Both the Majority and the Concurring Opinions claim that it is wrong for us to pay attention to the differences in state law because, as the Concurrence puts it, "trial courts would be obligated at the settlement class certification stage to decide which state’s law would govern. ...” (Concurrence Op. at 337.) It bears repeating, then, that nothing said by the panel opinion or in this dissent would entail the cataloguing of differences in state law in the mine run of cases. However, when, as in this case, an objection has been raised pointing out that there is a body of claims that are undeniably impermissible under the law of the state which governs them, we are not free to shirk the responsibility of separating those unfounded claims from the class.


. It is not clear, to begin with, that the Majority’s "statutory standing" label accurately describes the substantive law of the several states denying a claim to indirect purchasers. That aside, and although a dismissal for lack of statutory standing may be viewed as akin to a dismissal under Federal Rule of Civil Procedure 12(b)(6), see Baldwin v. Univ. of Pittsburgh Med. Ctr., 636 F.3d 69, 73 (3d Cir.2011) (noting that "[a] dismissal for lack of statutory standing is effectively the same as a dismissal for failure to state a claim”), compelling authority teaches that the absence of statutory standing can also implicate the court's power to adjudicate a dispute under Article III, see Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) ("Dismissal for lack of subject-matter jurisdiction because of the adequacy of the federal claim is proper ... when the claim is so insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely devoid of merit as not to involve a federal controversy.” (internal quotation marks omitted)). We have suggested this ourselves, see Malaysia Int’l Shipping Corp. v. Sinochem Int’l Co. Ltd., 436 F.3d 349, 359 (3d Cir.2006) (stating that "non-Article III jurisdictional issues like statutory standing” fit within a category of cases somewhere between cases that have "jurisdictional issues that cannot be bypassed because Article III of our Constitution requires that they be addressed” and cases "with merits-related issues, which cannot be reached without first verifying jurisdiction” (internal citations and quotation marks omitted)), rev’d on other grounds, 549 U.S. 422, 127 S.Ct. 1184, 167 L.Ed.2d 15 (2007), and other circuits have held the same, see Crawford v. Lamantia, 34 F.3d 28, 32 (1st Cir.1994) (statutory standing under ERISA) ("[W]e note that the basis for '[standing, since it goes to the very power of the court to act, must exist at all stages of the proceeding, and not merely when the action is initiated or during an initial appeal.’ ”); Alexander v. Anheuser-Busch Co., 990 F.2d 536, 538 (10th Cir.1993) (statutory standing under ERISA) (“In reviewing Alexander's ERISA claims, we raise, sua sponte, the question whether he has standing to bring such claims. The issue of standing is jurisdictional in nature.”); Sommers Drug Stores Co. Employee Profit Sharing Trust v. Corrigan, 883 F.2d 345, 349 (5th Cir.1989) (statutory standing under ERISA) ("We have recognized, however, that standing is essential to the exercise of jurisdiction, and that lack of standing can be raised at any time by a party or by the court.”); cf. MainStreet Org. of Realtors v. Calumet City, 505 F.3d 742, 747 (7th Cir.2007) (Posner, J.) (describing lack of statutory standing under Illinois Brick as “not jurisdictional, at least in the conventional sense[,]” but nonetheless “belonging] to an intermediate class of cases in which a court can notice an error and reverse on the basis of it even though no party has noticed it”).


. Whether a party has standing under Article III is a distinct inquiry from whether the party may assert a cause of action under state or federal law. In Bond v. United States,U.S.-, 131 S.Ct. 2355, 2362, 180 L.Ed.2d 269 (2011), the Supreme Court made clear that a party may have standing under Article III, but fail to assert a cause of action under state law. See id. at 2362 ("Still, the question whether a plaintiff states a claim for relief ’goes to the merits’ in the typical case, not the justiciability of a dispute, and conflation of *350the two concepts can cause confusion.” (internal citation and quotation marks omitted)). However, even assuming indirect purchasers have standing under Article III, they have no claim under federal law and many of them lack standing to assert any claim under relevant state law. Because the proposed class includes such individuals, it cannot satisfy Rule 23(b)(3)'s commonality requirement.


. Again, assuming that "statutory standing” is the appropriate description of the principle under state law. See supra n. 13.


. The Majority uses Ohio’s CPA as an example and does not discuss whether fraud claims *351were brought under the CPAs of other states following Illinois Brick. Nonetheless, the pleading deficiency is the same for allegations involving the laws of other states. The Sullivan and Null complaints are the only complaints to invoke the CPAs of the states following Illinois Brick and, as discussed above, neither of those complaints allege fraud; they merely pin the "fraud” label on the price-fixing behavior at issue. Consequently, there is no claim for fraud under the laws of any state adhering to Illinois Brick.


. Those questions are:
(a) Whether [Djefendants combined or conspired with others to fix, raise, stabilize and maintain the prices of polished diamonds;
(b) Whether [Djefendants monopolized or combined or conspired with others to monopolize the supply of polished diamonds;
(c) Whether [Djefendants' conduct caused the prices of polished diamonds to be maintained at higher levels than would exist in a competitive market;
(d) Whether [Pjlaintiffs and the Class[es] are entitled to injunctive relief; and
(e) Whether [Djefendants’ conduct caused injury to the business or property of [Pjlaintiffs and the other [Class and] Subclass Members and, if so, the appropriate class-wide measure of damages.
(App. at 276.)


. In its effort to diminish the significance of the state laws denying a cause of action to indirect purchasers, the Majority likens those laws to pre-suit notice requirements or other issues of form that may vary from state to state. (Op. at 310.) But we are not talking here about the niceties of notice. In a class action invoking the laws of multiple jurisdictions, there will often be variations in the law pertaining to how a particular claim is to be presented. Those variations may at times be framed as prerequisites to the bringing of a cause of action or restrictions on the manner in which the action is brought. Were the aggregated claims to be brought individually, those prerequisites would in all likelihood be met on a claim-by-claim basis, but, since the claims are aggregated, those prerequisites are appropriately bypassed. They amount to nothing more than variations in form, not in kind, and neither the panel opinion in this case nor the objectors nor this dissent have advocated the elevation of form over substance. Differences in form are not at issue here; it is the very existence of any cause of action at all that is at stake. The distinction is crucial.


. I am not suggesting that no cláss of indirect purchasers could have been certified here. On the contrary, as the panel opinion noted,
It may be that the antitrust and consumer protection statutes in a more limited number of states are sufficiently similar that common issues of law or fact would predominate with respect to plaintiffs in those jurisdictions. However, it was improper for the District Court to certify a nationwide class of plaintiffs based on state law when many states withhold antitrust standing from indirect purchasers and where the variability in consumer protection and unjust enrichment law in a context like this is extreme.
Sullivan, 613 F.3d at 153-54.


. The Majority tries to deny this, saying that a state court would only dismiss the invalid claim upon a motion by the defendant. (Op. at 313 n. 43.) But the procedural mechanism that prompts application of substantive law is irrelevant. Whether or not a motion brings to light a claim’s fatal flaw, the flaw is there. To continue with the Ohio law example, there is clearly no colorable claim for an indirect purchaser, and that is true whether or not a defendant chooses to file a motion to dismiss. Ohio law does not depend on the whim of De Beers or any other defendant. It is telling that the Majority’s rejoinder on this point is, in effect, “yes, the claimant could be tossed out of state court, but only if there were a motion.” That seems a concession that the differing results that now obtain in this Circuit and in Ohio state courts reflect an expansion of substantive rights. As to the "there must be a motion” comment, irrelevant and of questionable accuracy though it may be, it prompts re-emphasis of this fact: there was a motion in this case, in the form of the objections to the nationwide settlement of the indirect purchaser class. Thus, the legal problem *353was squarely before the District Court, as it is now before us. It does not matter that the motion came from someone other than De Beers. The issue has been raised and cannot be dodged by saying no one brought it up. Nor can it be avoided by saying that De Beers could have settled an individual suit in Ohio. We are obviously not dealing with the settlement of a dispute between private parties in Ohio state court; we are dealing with a class action settlement binding on absent parties and sanctioned by a federal court purporting to apply Ohio law.


. Herein lies a fundamental flaw in the Concurring Opinion as well, which takes the view that "[u]nder Amchem the significance of variations in state law is properly assessed in terms of the interests of absent class members[,]” and that here class members from states adhering to Illinois Brick "have lost nothing through inclusion in the class.” (Concurrence Op. at 337 n. 7.) Very true. The problem here is not that some absent class members who deserve compensation are left out by the settlement. The problem is that some class members who deserve nothing are included in the settlement and hence are diluting the recovery of those who are entitled to make claims. That harm is real, and the cause of it, the overbreadth of the class, is akin to the problem in Amchem. See Amchem, 521 U.S. at 620, 117 S.Ct. 2231 ("But other specifications of [Rule 23] — those designed to protect absentees by blocking unwarranted or overbroad class definitions — demand undiluted, even heightened, attention in the settlement context.”).


. The Majority cites Warfarin Sodium II in an effort to justify its decision today, but we were careful to say in that case that "there may be situations where variations in state law are so significant so as to defeat commonality and predominance even in a settlement class.” 391 F.3d at 529. That observation seems obvious and unassailable, and we are presented here with exactly that kind of situation. If we cannot bring ourselves to say plainly that the certification here was improper, one is forced to wonder what limit is left on the reach of Rule 23.


. The Majority also writes that, in Prudential, "we agreed with the district court that 'approval of a settlement under Rule 23 merely recognizes the parties' voluntary compromise of their rights and does not itself affect their substantive state law rights,” and, therefore, held that "the proposed settlement could not violate the Rules Enabling Act.” (Op. at 312 (quoting Prudential, 148 F.3d at 324).) However, we also held in Pmdential that the proposed settlement was not contrary to the cited state law, and, therefore, the Rules Enabling Act could not possibly have been implicated. Pmdential, 148 F.3d at 324 & n. 77.


. The Concurring Opinion's assertion that the settlement of a class action is merely “a contract between the parties” (Concurrence Op. at 338) misses this point, though the opinion adds a reference to Rule 23 {id. at 338 n. 8). The states have an interest in not having their laws strained beyond recognition or ignored entirely. A class action settlement, whether it involves a settlement or a litigation class, is not simply a private contract. If it were, it would not need court approval, and federal courts called upon to supervise class actions, including resulting settlements, are obligated to see that Rule 23 does not become a tool for modifying state law.